El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Se acusa al apelante de poseer ilegalmente licores para la venta. En la denuncia también se alega una condena anterior por el mismo delito.
La corte de distrito al ver el caso en apelación de la *739corte municipal, después de un juicio de novo, declaró al acusado culpable de una infracción de la Ley Nacional de Prohibición y le impuso $200 de multa o en su defecto a sufrir una pena máxima de noventa días de cárcel.
En el señalamiento de errores el apelante alega que:
“La Corte erró al declarar sin lugar la moción, de nonsuit presen-tada por el acusado.
“La Corte erró al declarar convicto al acusado considerando su-ficiente la prueba para justificar las dos premisas básicas de la de-nuncia, a saber:
“(a) Que el acusado tenía licor en su posesión para la venta.
“ (b) Que el acusado había sido declarado culpable de un de-lito exactamente igual al que ahora se le imputaba para justificar la condena en reincidencia.”
La policía halló una botella de ron en un barril que estaba en una habitación que queda detrás de un cafetín perteneciente al acusado. También había botellas vacías, que olían a ron.
Uno de los policías dice que allí había vasos.,
El acusado manifestó a la policía que él tenía aquel ron para su uso personal. El no vivía en la tienda, ni tampoco ésta estaba contigua a su casa.
No se disputó el hecho de la posesión y las circunstan-cias que rodeaban el caso eran suficientes para establecer un caso prima facie de posesión de licor para la venta.
La explicación que dió el acusado al tiempo que los po-licías le visitaron pudo haberse considerado como suficiente si la corte hubiese creído que era cierta, pero el juez sen-tenciador no estaba obligado a creer la manifestación hecha a la policía y no hay nada en los autos que indique que la corte inferior la creyera.
La única prueba de una condena anterior por el mismo delito fué la declaración del secretario de la corte municipal al efecto de que en el registro criminal de la corte municipal aparecía una sentencia imponiendo una multa de cinco dollars o en su defecto a sufrir treinta días de *740cárcel por una “infracción a la Ley Nacional de Prohibi-ción.”
Convenimos con el apelante que la sentencia mencionada sin otros detalles, no establece una condena anterior por el mismo delito. El Pueblo v. Campos, 17 D.P.R. 1190-1193; Massey v. U. S. 281 Fed. 293; Hazelton v. U. S. 293 Fed. 384; Schooley v. U. S., 4 Fed. (2nd) 767.
La sentencia apelada debe ser modificada de acuerdo con la práctica uniforme de esta corte según fia sido indi-cada en el caso de El Pueblo v. Bermúdes, ante, (pág. 596) y casos citados, rebajando la multa a cincuenta dollars, y, después de modificada debe ser confirmada.